Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT (“Amendment”) is entered into by and between DONALD KEITH
MOSING (“Executive”), FRANK’S INTERNATIONAL, LLC, a Texas limited liability
company (the “Employer”), and FRANK’S INTERNATIONAL N.V. (“FINV”), effective as
of January 23, 2015 (the “Amendment Effective Date”). This Amendment may be
executed in more than one counterpart, and such counterparts, when taken
together, will constitute one Amendment.

RECITALS:

A. Executive, Employer and FINV are parties to that certain Employment Agreement
dated October 30, 2014 and currently in existence as of January 23, 2015 (the
“Agreement”); and

B. Executive, Employer, and FINV now desire to amend the Agreement to recognize
the resignation of Executive as Chief Executive Officer and President of FINV
and Employer and the appointment of Executive to serve as Executive Chairman of
FINV and Employer.

AGREEMENTS:

NOW, THEREFORE, for and in consideration of the premises and the mutual benefits
to the parties arising out of this Amendment, the receipt and sufficiency of
which are hereby acknowledged by the parties, Executive, Employer and FINV agree
that the Agreement is hereby amended as follows, effective as of Amendment
Effective Date:

1. All references to “Chief Executive officer and President of FINV” in the
Agreement shall be deemed to refer to “Executive Chairman of FINV”.

2. The entirety of Section 2.2 shall be deleted, and the following shall be
added therefor:

From and after the Amendment Effective Date, the Employer shall employ Executive
in the position of (a) Executive Chairman of FINV, (b) Executive Chairman of the
Employer, and (c) in such other position or positions as the Employer or
Supervisory Board may designate or appoint from time to time. Executive shall
report to the Supervisory Board or any designated committee thereof. FINV shall
use its best efforts to cause Executive to continue to be elected as Chairman of
the Supervisory Board, Director, such membership and service as Chairman of the
Supervisory Board, Director, to continue for so long as Executive holds the
office of Executive Chairman of FINV.

3. This Amendment sets forth the entire understanding and agreement of the
parties hereto regarding their agreement to amend the Agreement, and, except as
set forth herein and as heretofore amended by the parties hereto pursuant to
their written agreements, the Agreement remains unaltered and in full force and
effect. To the extent that any of the terms of this Amendment are inconsistent
with any of the terms set forth in the Agreement, the terms of this Amendment
shall control.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
January 23, 2015.

 

FRANK’S INTERNATIONAL, LLC By:   /s/ BRIAN D. BAIRD Name:   Brian D. Baird
Title:  

Vice President, Chief Legal Officer

and Secretary

FRANK’S INTERNATIONAL N.V. By:   /s/ GARY P. LUQUETTE Name:   Gary P. Luquette
Title:   President and Chief Executive Officer

EXECUTIVE   /s/ D. KEITH MOSING   D. Keith Mosing

ACKNOWLEDGED BY:

 

BOARD OF SUPERVISORY DIRECTORS FRANK’S INTERNATIONAL N.V.   /s/ SHELDON R.
ERIKSON   Name: Sheldon R. Erikson  

Title:   Chairman, Compensation Committee of

            Board of Supervisory Directors